Citation Nr: 0317555	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-08 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of 
surgery for Morton's neuroma with scar, status post fracture 
of the right 4th metatarsal, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran an increased (compensable) rating, to 10 percent, for 
her service-connected residuals of surgery for Morton's 
neuroma with scar, status post fracture of the 4th 
metatarsal.  The veteran is appealing the 10 percent rating 
award and contends that her right foot symptoms associated 
with her service-connected disability are productive of such 
impairment as to warrant the assignment of a higher 
evaluation.


FINDINGS OF FACT

The veteran's service-connected residuals of surgery for 
Morton's neuroma with scar, status post fracture of the 4th 
metatarsal, are currently manifested by painful right foot 
symptomatology due to severe neuritis of the external 
popliteal (common peroneal) nerve.


CONCLUSION OF LAW

The criteria for an increased evaluation, to 30 percent and 
no higher, for the residuals of surgery for Morton's neuroma 
with scar, status post fracture of the right 4th metatarsal, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, 4.124a Diagnostic Codes 5284-8621 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in March 2001, in which it provided the veteran with an 
explanation of how VA would assist her in obtaining necessary 
information and evidence.  The veteran has also been notified 
of the VCAA-compliant provisions of the revised version of 38 
C.F.R. § 3.159 in a Supplemental Statement of the Case which 
was sent to her in July 2002.  We find that she has been made 
aware of the information and evidence necessary to 
substantiate her claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist her in 
obtaining evidence necessary to substantiate her claim during 
the course of this appeal.  She has also been provided with 
VA examinations which address the increased rating claim on 
appeal.  Finally, she has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that during active 
duty in 1976 she sustained an injury to her right foot which 
resulted in a fracture of her 4th metatarsal.   The fractured 
toe was set in a cast.  During the course of treatment a 
Morton's neuroma developed between her 3rd and 4th metatarsal 
which was surgically excised.

By rating decision of March 1998 the veteran was granted 
service connection and a noncompensable evaluation for 
residuals of surgery for Morton's neuroma with scar, status 
post fracture of the 4th metatarsal.  In September 2000 she 
reopened her claim seeking a compensable evaluation.  
Evidence associated with her claim includes the following 
private and VA medical records and hearing transcript:

In an August 2000 statement the veteran's private podiatrist, 
Timothy E. Perschke, DPM, reported that he first treated the 
veteran in July 2000 for complaints of increased aching and 
burning pain in her right foot during the past year which was 
aggravated by prolonged walking and standing.  Examination at 
the time noted a surgical scar overlaying the 3rd interspace 
of the right foot.  Acute pain was produced on palpation of 
the 3rd interspace.  Dr. Perschke concluded that these 
symptoms were indicative of recurrent Morton's neuroma of the 
3rd interspace of the right foot.  Conservative treatment of 
the symptoms reportedly failed and the veteran was scheduled 
to undergo a surgical excision of the Morton's neuroma in 
September 2000.

VA examination of the veteran's right foot in October 2000 
shows that the veteran complained of right foot pain with 
intermittent swelling.  She was noted to have recently 
received surgery for excision of a Morton's neuroma of the 
3rd interspace of the right foot in September 2000.  She 
reported that the frequency of her right foot pain was on a 
daily basis and lasted for as long as she was on her feet, 
requiring her to wear soft shoes and athletic shoes with 
additional cushioning.  She reported that she was employed 
full time in an office and that her duties required her to 
stand up and sit down all day long.  Her gait during the 
examination was antalgic and favored her right foot.  
Physical examination revealed no gross effusion.  There was 
moderate tenderness over the surgical site.  Her capillary 
refill and motor and sensory sensation to her foot and toes 
were normal.  She was able to flex and extend all her toes 
and her skin appeared normal.  An adhesive bandage lay over a 
linear 3/4-inch surgical scar.  X-rays revealed mild 
osteoarthritic changes of the 1st metatarsophalangeal (MTP) 
joint (the large toe).  The diagnosis was postoperative pain 
of the right foot secondary to the recent Morton's neuroma 
excision of September 2000.

VA examination of the veteran's scar in October 2000 shows 
the presence of a surgical scar located on the dorsum of her 
right foot along the 4th metatarsal head which measured 2.0 
centimeters in length and was nontender and nonadherent to 
the underlying tissues.  The texture of the scar was smooth 
and without any ulceration or breakdown of the scar tissue.  
The scar lay flush with the level of the skin and there was 
no keloid formation observed.  There was no appreciable loss 
of the underlying tissues.  The color of the scar was 
reddened and there was no disfigurement associated with it.  
The examiner commented that there were really no problems or 
complaints relating specifically to the veteran's scar.  The 
diagnosis was post-surgical scar of the right foot.

In a March 2001 statement the veteran's private podiatrist, 
Dr. Perschke, reported that the veteran had normal 
postoperative course following her surgical excision of a 
recurrent Morton's neuroma of her right foot in September 
2000 but returned to him in March 2001 complaining of 
continuous pain and swelling at the surgical site.  Dr. 
Perschke diagnosed her with a stump neuroma or nerve 
entrapment and a course of injection therapy was instituted 
which involved four corticosteroid injections to the right 
3rd interspace.  The veteran continued to experience pain.  
Dr. Perschke's prognosis for complete resolution of the 
veteran's right foot pain was guarded and he stated that it 
was possible that she would require further additional 
surgical treatment.

VA examination of the veteran's right foot in April 2002 
shows that the veteran complained of right foot pain with 
intermittent swelling.  She was noted to have recently 
received surgery from Dr. Perschke for excision of a stump 
neuroma of the 3rd interspace of the right foot.  She 
reported that she still experienced pain and swelling in this 
area of her right foot and indicated that Dr. Perschke was 
contemplating a third surgery to remove what he believed to 
have been a continued neuromal stump of cyst.  The veteran 
reported that her right foot pain became irritating after 
walking a distance of 1.0 mile and then would become 
extremely painful.  At the time she denied having to use shoe 
inserts or other correctional devices to relieve her 
symptoms.  She reported that she was employed in an office 
environment and that her duties required limited walking but 
that her right foot nevertheless felt quite painful.  
Physical examination revealed pain with lateral compression 
and dorsal-plantar palpation of the third interspace of her 
right foot.  Her pedal pulses were palpable and her muscle 
strength was 5/5.  Neurological status was intact and she was 
noted to have some sensation to the 3rd and 4th toes even 
after removal of the neuroma.  The examiner speculated that 
the affected nerve may have re-attached itself.  X-rays 
revealed mild callus formation was compared with prior films 
in October 2000 which were possibly the result of another 
undetected stress fracture or irritation from prior 
surgeries.  The examiner found no evidence of malunion or 
nonunion of the metatarsal bones.  There was a small, well-
healed scar over the dorsum of the 3rd intermetatarsal space 
which measured 4.0 centimeters in length.  There was no 
erythema or edema associated with the affected region, nor 
were there any observable skin or vascular changes.  The 
veteran did not have any pain with range of motion of her 
right foot and ankle.  A palpable nodule was noted between 
the 3rd and 4th metatarsal of her right foot.  She did not 
have pain on range of motion of her 3rd and 4th MTP joints.  
The examiner's assessment was either a continued neuromal 
stump or a cyst present in the right foot with no malunion or 
non-union present with a possible old stress fracture 
secondary to callus formation.  

The transcript of a March 2002 RO hearing shows that the 
veteran testified, in pertinent part, that her right foot 
disability had become so increasingly and constantly 
symptomatic and painful that although she held a sedentary 
office job her disability imposed limitations on her mobility 
even for the light but constant "up and down" standing and 
walking movements associated with her work.  She reported 
that her right foot would become painful almost immediately 
after waking and standing on it and that it would remain so 
after her workday was finished.  To accommodate her right 
foot disability she had to wear very soft-soled shoes made 
from very pliable leather that were a size and a half larger 
than her normal shoe size.  She stated that she had received 
several series of corticosteroid injections and had undergone 
to two surgeries since her separation from military service 
to treat her right foot disability and that a third surgical 
procedure was being contemplated.  She stated that she did 
not receive any treatment from VA for her condition.  She 
contended that her right foot disability should be rated as 
at least moderately to severely disabling.

In an August 2002 statement the veteran's private podiatrist, 
Dr. Perschke, reiterated his report of March 2002 and stated 
that between March 2001 - March 2002 the veteran received 
four corticosteroid injections to the 3rd interspace of her 
right foot for her recurrent Morton's neuroma and that she 
also underwent a course of non-steroidal anti-inflammatory 
medication (Naproxin Sodium).  When Dr. Perschke last 
evaluated her in March 2002 he advised that surgical 
exploration of the 3rd interspace with probable resection of 
the recurrent Morton's neuroma was indicated.  Dr. Perschke 
stated, however, that he had not seen the veteran since her 
last treatment of March 2002.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The rating criteria which may be applied for evaluating the 
veteran's service-connected residuals of surgery for Morton's 
neuroma with scar, status post fracture of the 4th 
metatarsal, are contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5283 and 5284 for evaluating malunion or nonunion of 
the tarsal or metatarsal bones or foot injuries, 
respectively, and 38 C.F.R. § 4.124a, Diagnostic Code 8621 
for evaluating neuritis of the external popliteal (common 
peroneal) nerve.  According to the report of the October 2000 
VA examination, her scar was asymptomatic and did not 
contribute to her current disabling symptomatology.  
Objective findings shown on subsequent private and VA medical 
reports continue to indicate that indicate no real disabling 
symptomatology is attributable to the scar such that 
assignment of a separate individual rating is warranted. 

38 C.F.R. § 4.71a, Diagnostic Code 5283 provides for 
evaluations ranging from 10 percent to 30 percent for 
disability due to malunion or nonunion of the tarsal or 
metatarsal bones which are moderately, moderately severe, or 
severely disabling.  Assignment of a 40 percent evaluation is 
warranted when the evidence demonstrates that there is actual 
loss of use of the foot due to malunion or nonunion of the 
tarsal or metatarsal bones.  However, we find that 
application of this Code is not appropriate under the current 
facts of the case because VA examination of the veteran's 
right foot in April 2002 found no evidence of malunion or 
nonunion of the metatarsal bones and there is no evidence 
thereafter that suggests that such pathology currently exists 
within her right foot.  

38 C.F.R. § 4.124a, Diagnostic Code 8621 provides for a 10 
percent evaluation for mild neuritis of the external 
popliteal (common peroneal) nerve.  Assignment of a 20 
percent evaluation is warranted when the evidence 
demonstrates that there is moderate neuritis of the external 
popliteal nerve.  Assignment of a 30 percent evaluation is 
warranted when the evidence demonstrates that there is severe 
neuritis of the external popliteal nerve.  Applying the facts 
of the case to the criteria of this rating schedule we find 
that the evidence supports the assignment of a 30 percent 
evaluation for severe neuritis of the external popliteal 
nerve.  The medical records, particularly the statements of 
her treating podiatrist, Dr. Perschke, indicate that the 
primary causes of her painful right foot symptomatology are 
neurological and not orthopedic and are related to her 
recurrent Morton's neuroma at her 3rd metatarsal interspace.  
In this regard, we note that there are no arthritic changes 
associated with her old fracture of the 4th metatarsal.  VA 
examination of October 2000 included X-rays of her right foot 
which show arthritic changes only with her 1st metatarsal and 
no indication that this is related to her old injury.  Her 
right foot symptoms do not appear to have been significantly 
improved despite several surgeries to excise the recurrent 
Morton's neuroma and a regimen of corticosteroid injections.  
We find the veteran's testimony and written statements 
describing the severity of her right foot symptoms to be 
credible with regard to her report of experiencing daily foot 
pain despite her sedentary employment and her attempts to 
accommodate her disability by wearing very soft shoes with 
flexible soles.  The objective medical evidence largely 
corroborates her accounts, particularly Dr. Perschke's 
statements and the VA examination report of October 2000 in 
which the VA physician noted that the veteran walked with an 
antalgic gait favoring her right foot.  In view of the 
foregoing discussion we conclude that the overall disability 
picture presented by the evidence more closely approximates 
the criteria for a 30 percent evaluation as contemplated in 
Diagnostic Code 8621 for severe neuritis.  (See 38 C.F.R. 
§ 4.7.)  

We note that 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2002) 
provides for a 40 percent evaluation for impairment due to 
complete paralysis of the external popliteal nerve.  However, 
the criteria specify that the paralysis must be complete and 
manifested by such symptomatology as foot drop and slight 
droop of first phalanges of all toes, inability to dorsiflex 
the foot, loss of extension (dorsal flexion) of the proximal 
phalanges of toes, inability to abduct the affected foot, 
weakened adduction or anesthesia covering the entire dorsum 
of foot and toes.  We find no such pathology approximating 
these criteria is shown in the medical evidence associated 
with the claim that would support the allowance of a 40 
percent evaluation for neurological impairment.  

Having concluded that the evidence warrants the assignment of 
a 30 percent evaluation for severe neuritis of the external 
popliteal (common peroneal) nerve of the right foot, we must 
contemplate whether a higher rating may be assigned under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  This 
Code provides for a 40 percent evaluation for actual loss of 
use of the foot due to residuals of a foot injury.  However, 
notwithstanding the severity of the veteran's symptoms due to 
neuritis of the peroneal nerve, the objective medical 
evidence does not present a disability picture which more 
closely approximates loss of use of the veteran's right foot.  
Although the right foot is almost constantly painful and 
imposes upon the veteran an antalgic gait favoring this foot 
she is still able to walk and use her right foot.  There is 
no indication in the evidence that she requires the aid of a 
wheelchair or motorized wheeled transportation device for her 
to move about.  We thus find that the record does not support 
assignment of a 40 percent rating on the basis of loss of use 
of the right foot at the present time.

Pursuant to the above discussion and resolving all doubt in 
the veteran's favor, we find that the evidence as it pertains 
to her service-connected residuals of surgery for Morton's 
neuroma with scar, status post fracture of the 4th 
metatarsal, warrants the assignment of an increased 
evaluation to 30 percent.  (See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).)  This award is subject to the applicable 
laws and regulations which govern awards of VA compensation.  
See 38 C.F.R. § 3.400 (2002).


ORDER

An increased evaluation, to 30 percent, for service-connected 
residuals of surgery for Morton's neuroma with scar, status 
post fracture of the right 4th metatarsal is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

